Upon this special verdict the court gave judgment for the plaintiff for the whole of the said land, and the defendant appealed to this Court.
(194)        THE COURT gives judgment for the defendant, on the ground that on the birth of the first male child the estate vested in him, by which means the limitation to Martha was defeated; that this was the clear intention of the testator; otherwise, if the first male child had left children, they would have been unprovided for; that the law always leans in favor of the vesting of estates, and in limitations like the present they have said the vesting shall take place on the birth of a child, without waiting for the death of a parent.
(195)